985 A.2d 1063 (2010)
294 Conn. 924
STATE of Connecticut
v.
William McELVEEN.
SC 18522
Supreme Court of Connecticut.
Decided January 5, 2010.
Deborah G. Stevenson, special public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 117 Conn.App. 486, 979 A.2d 604 (2009), is granted, limited to the following issues:
"1. Whether the sole appropriate relief in the present case was the elimination of the sentence enhancement pursuant to General Statutes § 53a-40?
"2. If the answer to the first question is `no,' did the Appellate Court properly dismiss the appeal as moot?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.